Exhibit 10.4

August 18, 2008

Brian J. Sereda

[Home Address]

Dear Brian:

We are pleased to formally extend to you an offer of employment for the position
of Vice President of Finance and Chief Financial Officer with Virage Logic
Corporation. As a member of our G&A group, located in Fremont, you will report
to J. Daniel McCranie, Chairman and CEO.

In this position, you will receive a compensation package including base salary,
eligibility for equity incentives and a comprehensive benefits plan.

Your base salary will be $20,833.33 per month (equivalent to $250,000 per
annum), subject to standard payroll deductions and withholdings. Upon joining,
you will be eligible for a one-time sign-on bonus of $15,000, which is
recoverable in full, if you were to terminate employment within the first year
of service. The sign-on bonus will be paid along with the first payroll. This
position is classified as Exempt.

You will be eligible to participate in our Executive MBO Plan. Subject to Board
of Directors approval, your annual On Target Bonus will be equivalent to 35% of
annual base salary, and will be paid as Restricted Stock Units (RSU). This bonus
payment will be pro-rated from start of employment and is subject to goal
achievement of assigned MBO’s. Enclosed for your reference is the FY2008 Plan
document.

You will be eligible to receive a stock settled appreciation right (“SSAR”)
grant for 100,000 shares of Common Stock of Virage Logic, subject to Board of
Directors approval and pursuant to the Virage Logic Corporation 2002 Equity
Incentive Plan. The grant price for the SSAR will be fixed based on the closing
sales price of the Common Stock on the 1st or 3rd Thursday of the calendar
month, whichever next follows your first day of employment. The shares subject
to the SSAR will vest over a four-year period, with 25% of the shares vesting
one (1) year from your start date, and the remainder vesting at a rate of 1/48th
of the shares per month for the remaining 36 months. The vesting commencement
date will be your start date.

In addition to the stock settled appreciation right grant, you will also receive
Restricted Stock Units (RSU) grant of 40,000 shares, subject to Board of
Directors approval. The grant will be effective on your start date. This award
is granted pursuant to the Company’s 2002 Equity Incentive Plan. The shares
subject to this option will vest over a four (4) year period, annually on the
anniversary of the grant date.

With regard to benefits, you will receive all the employment benefits available
to full time, regular exempt employees of Virage Logic. These benefits include a
401(k) plan, as well as medical, dental, vision and life insurance plans. In
addition, you will be eligible to accrue 15 days paid time off during the year
period. The Company offers 10 paid holidays per year.

Further, in accordance with The Immigration Reform & Control Act of 1986,
employment in the United States is conditional upon proof of eligibility to
legally work in the United States. On your first day of employment, you will
need to provide us with this proof. If you do not have these documents, please
contact Azfar Hasib, Director of Human Resources at your earliest convenience.

 

   47100 Bayside Parkway • Fremont, CA 94538    Initials   

-JDM

   510.360.8000 main • 510.360.8099 fax • www.viragelogic.com       -BS   



--------------------------------------------------------------------------------

Brian J. Sereda

August 18, 2008

Page 2

As an employee of Virage Logic, you will have access to confidential
information, and you may, during the course of your employment, develop
information or inventions that will be the property of Virage Logic. To protect
the interests of Virage Logic, you will be required to sign the Company’s
Employee Invention and Confidential Information Agreement as a condition of your
starting employment. We wish to impress upon you that we do not wish you to
bring with you any confidential or proprietary material of any former employer
or to violate any other obligations you may have to your former employer.

This offer letter is an offer of employment and is not intended and shall not be
construed as a contract proposal or contract of employment.

Your employment with Virage Logic is voluntarily entered into and you are free
to resign at any time. Similarly, Virage Logic is free to conclude an employment
relationship where it believes it is in its interest, at any time and for any
reason and for no cause. While we hope our relationship will be mutually
beneficial, it should be recognized that neither you nor we have entered into
any contract of employment, expressed or implied. Our relationship is and always
will be one of voluntary employment “at will.” You will be covered by the
“Change in Control Severance Agreement” and a copy of the agreement is enclosed
for your reference.

This written offer constitutes all conditions and agreements made on behalf of
Virage Logic and supersedes any previous verbal or written commitments by the
Company. No representative other than the undersigned has any authority to alter
or add to any of the terms and conditions herein.

This written offer is also contingent upon completion of your background check
with acceptable results and your receipt and acknowledgement of the Company Code
of Conduct. This background check is a standard verification of criminal
history, education and former employers.

Please contact me or Azfar Hasib to indicate your response to this offer. Upon
your acceptance, please sign and return the original while retaining the copy of
this offer for your records. You may send your signed copy to our confidential
fax number, 510-360-8078, and return the original on your first day of
employment. I have also enclosed an Employee Invention and Confidential
Information Agreement.

Brian, we are excited about the opportunity to have you join Virage Logic and
are looking forward to your positive response.

Regards,

 

/s/    J. Daniel McCranie

J. Daniel McCranie Chairman and CEO

 

Accepted:   

/s/ Brian J. Sereda

      Date:    8-20-08       Brian J. Sereda            

 

Anticipated Start Date:

   9-15-08   